UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 1, 2011 STRATUS MEDIA GROUP, INC. NEVADA 000-24477 86-0776876 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3 East De La Guerra Street, 2nd Floor Santa Barbara, California 93101 (Address of principal executive offices) (805) 884-9977 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act of 1933 (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(e) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On December1, 2011, the Company issued a press release regarding the appointment of Jack Schneider to the Company’s Board of Advisors.A copy of the press release is furnished as Exhibit 99.1 hereto. Item 9.01 Exhibits (d)Exhibits. Exhibit No. Description Press Release issued by the Company on December 1, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 1, 2011 STRATUS MEDIA GROUP, INC. By:/s/ Paul Feller Paul Feller, Chief Executive Officer
